Per Curiam. This was a bill in equity to enjoin the appellants from removing a fence placed by appellee in a certain public road, as it was by appellants claimed to be. The question was whether the fence was in a public road and this involved a freehold. The necessary result of the decree was that one party lost and the other gained a freehold in the disputed premises, although the question might be solved by ascertaining where the true line between the north half and the south half of the east half of the southwest quarter was, etc. Town of Brushy Mound v. McClintock, 146 Ill. 643. The appeal must be dismissed. Leave will be given to withdraw record, abstracts and briefs.